      Case 5:17-cv-00551-LHK Document 285-1 Filed 10/18/18 Page 1 of 8



 1 ALLAN STEYER (Bar No. 100318)
   JILL M. MANNING (State Bar No. 178849)
 2 D. SCOTT MACRAE (State Bar No. 104663)
   STEYER LOWENTHAL BOODROOKAS
 3     ALVAREZ & SMITH LLP
   One California Street, Suite 300
 4 San Francisco, CA 94111
   Telephone: (415) 424-3400
 5 Facsimile: (415) 421-2234
   asteyer@steyerlaw.com
 6 jmanning@steyerlaw.com
   smacrae@steyerlaw.com
 7
   BRUCE L. SIMON (Bar No. 96241)
 8 DANIEL L. WARSHAW (Bar No. 185365)
   ALEXANDER L. SIMON (Bar No. 305734)
 9 PEARSON, SIMON & WARSHAW, LLP
   44 Montgomery Street, Suite 2450
10 San Francisco, California 94104
   Telephone: (415) 433-9000
11 Facsimile: (415) 433-9008
   bsimon@pswlaw.com
12 dwarshaw@pswlaw.com
   asimon@pswlaw.com
13
   Counsel for Plaintiffs and
14 for the Class

15
                              UNITED STATES DISTRICT COURT
16
                           NORTHERN DISTRICT OF CALIFORNIA
17
                                      SAN JOSE DIVISION
18

19
   CHRISTINA GRACE and KEN POTTER              CASE NO. 5:17-cv-00551-LHK-NC
20 Individually and on Behalf of All Others
   Similarly Situated,                         DECLARATION OF JILL M. MANNING
21                                             IN SUPPORT OF PLAINTIFFS’
                  Plaintiffs,                  OPPOSITION TO DEFENDANT APPLE’S
22                                             MOTION FOR SUMMARY JUDGMENT
          vs.
23                                             Date: November 15, 2018
   APPLE, INC.,                                Time: 1:30 p.m.
24                                             Court: 8 – 4th Floor
                  Defendant.                   Judge: Honorable Lucy H. Koh
25

26
27

28
                                                                        5:17-cv-00551-LHK-NC
                          DECLARATION OF JILL M. MANNING IN SUPPORT OF
          PLAINTIFFS’ OPPOSITION TO DEFENDANT APPLE’S MOTION FOR SUMMARY JUDGMENT
      Case 5:17-cv-00551-LHK Document 285-1 Filed 10/18/18 Page 2 of 8



 1     I, JILL M. MANNING, declare as follows:

 2
             1.    I am a partner of Steyer Lowenthal Boodrookas Alvarez & Smith. LLP, co-counsel
 3
     for Plaintiffs in this class action against Defendant Apple, Inc. I am admitted to practice before
 4
     this Court, and I am a member in good standing of the bar of the State of California.
 5

 6           2.    I submit this declaration in support of Plaintiffs’ Opposition to Defendant Apple’s

 7   Motion for Summary Judgment. The following statements are based on my personal knowledge

 8   and review of the files in this case and, if called as a witness, I could and would testify
 9
     competently thereto.
10
             3.    Attached hereto as Exhibit 1 is a true and correct copy of a document produced by
11
     Apple in this matter bearing the bates label APL-GRACE_000000939.
12
             4.    Attached hereto as Exhibit 2 is a true and correct copy of a document produced by
13
     Apple, Inc. in this matter bearing the bates label APL-GRACE_000000940.
14
             5.    Attached hereto as Exhibit 3 is a true and correct copy of a document produced by
15

16 Apple, Inc. in this matter bearing the bates label APL-GRACE_000000941.

17           6.    Attached hereto as Exhibit 4 is a true and correct copy of a document produced by
18 Apple, Inc. in this matter bearing the bates label APL-GRACE_000000942.

19
             7.    Attached hereto as Exhibit 5 is a true and correct copy of a document produced by
20
     Apple, Inc. in this matter bearing the bates label APL-GRACE_000000943.
21
             8.    Attached hereto as Exhibit 6 is a true and correct copy of a document produced by
22

23 Apple, Inc. in this matter bearing the bates label APL-GRACE_00102595 – 102602.

24           9.    Attached hereto as Exhibit 7 is a true and correct copy of a document produced by

25 Apple, Inc. in this matter bearing the bates label APL-GRACE_00050788 - 50791.

26           10.   Attached hereto as Exhibit 8 is a true and correct copy of a document produced by
27
     Apple, Inc. in this matter bearing the bates label APL-GRACE_00000022 - 30.
28
                                                       1                               5:17-cv-00551-LHK-NC
                           DECLARATION OF JILL M. MANNING IN SUPPORT OF
           PLAINTIFFS’ OPPOSITION TO DEFENDANT APPLE’S MOTION FOR SUMMARY JUDGMENT
      Case 5:17-cv-00551-LHK Document 285-1 Filed 10/18/18 Page 3 of 8



 1            11.   Attached hereto as Exhibit 9 is a true and correct copy of a document produced by

 2 Apple, Inc. in this matter bearing the bates label APL-GRACE_00099793 - 99795.

 3
              12.   Attached hereto as Exhibit 10 is a true and correct copy of the March 6, 2014
 4
     Redacted Order in VirnetX Inc. v. Apple Inc., Case No. 6:13-CV-211, Dkt. 53 (E.D. Texas).
 5
              13.   Attached hereto as Exhibit 11 is a true and correct copy of a document produced by
 6

 7 Apple, Inc. in this matter bearing the bates label APL-GRACE_00148220 - 148222.

 8            14.   Attached hereto as Exhibit 12 is a true and correct copy of a document produced by

 9 Apple, Inc. in this matter bearing the bates label APL-GRACE_00000009 - 10.

10            15.   Attached hereto as Exhibit 13 is a true and correct copy of a document produced by
11
     Apple, Inc. in this matter bearing the bates label APL-GRACE_00010198 - 10199.
12
              16.   Attached hereto as Exhibit 14 is a true and correct copy of a document produced by
13
     Apple, Inc. in this matter bearing the bates label APL-GRACE_00051571 - 51573.
14

15            17.   Attached hereto as Exhibit 15 is a true and correct copy of a document produced by

16 Apple, Inc. in this matter bearing the bates label APL-GRACE_00042431 - 42432.

17            18.   Attached hereto as Exhibit 16 is a true and correct copy of a document produced by
18 Apple, Inc. in this matter bearing the bates label APL-GRACE_00001004 - 1011.

19
            19. Attached hereto as Exhibit 17 is a true and correct copy of a document produced by
20
   Apple, Inc. in this matter bearing the bates label APL-GRACE_00017136 - 1743.
21
            20. Attached hereto as Exhibit 18 is a true and correct copy of a document produced by
22

23 Apple, Inc. in this matter bearing the bates label APL-GRACE_00099786 - 99787.

24            21.   Attached hereto as Exhibit 19 is a true and correct copy of a document produced by

25 Apple, Inc. in this matter bearing the bates label APL-GRACE_00176067- 176077.

26
              22.   Attached hereto as Exhibit 20 is a true and correct copy of the Expert Report of Dr.
27
     Mark T. Jones filed August 28, 2018.
28
                                                      2                             5:17-cv-00551-LHK-NC
                           DECLARATION OF JILL M. MANNING IN SUPPORT OF
           PLAINTIFFS’ OPPOSITION TO DEFENDANT APPLE’S MOTION FOR SUMMARY JUDGMENT
      Case 5:17-cv-00551-LHK Document 285-1 Filed 10/18/18 Page 4 of 8



 1           23.   Attached hereto as Exhibit 21 is a true and correct copy of a document produced by

 2 Apple, Inc. in this matter bearing the bates label APL-GRACE_00005636 - 5637.

 3
             24.   Attached hereto as Exhibit 22 is a true and correct copy of a document produced by
 4
     Apple, Inc. in this matter bearing the bates label APL-GRACE_00002142 - 2145.
 5
             25.   Attached hereto as Exhibit 23 is a true and correct copy of a document produced by
 6

 7 Apple, Inc. in this matter bearing the bates label APL-GRACE_00002160 - 2164.

 8           26.   Attached hereto as Exhibit 24 is a true and correct copy of a document produced by

 9 Apple, Inc. in this matter bearing the bates label APL-GRACE_00005860 - 5865.

10           27.   Attached hereto as Exhibit 25 is a true and correct copy of a document produced by
11
     Apple, Inc. in this matter bearing the bates label APL-GRACE_00056772 - 56786.
12
             28.   Attached hereto as Exhibit 26 is a true and correct copy of a document produced by
13
     Apple, Inc. in this matter bearing the bates label APL-GRACE_00056875 - 56889.
14

15           29.   Attached hereto as Exhibit 27 is a true and correct copy of the Deposition

16 Transcript of the September 26, 2018 Videotaped Deposition of Aviel Rubin.

17           30.   Attached hereto as Exhibit 28 is a true and correct copy of the Expert Report of
18 Aviel Rubin filed on September 18, 2018.

19
            31. Attached hereto as Exhibit 29 is a true and correct copy of the Deposition
20
   Transcript of the September 24, 2018 Videotaped Deposition of Dr. Mark T. Jones
21
            32. Attached hereto as Exhibit 30 is a true and correct copy of a document produced by
22

23 Apple, Inc. in this matter bearing the bates label APL-GRACE_00004973 - 5090.

24           33.   Attached hereto as Exhibit 31 is a true and correct copy of the Deposition

25 Transcript of the July 18, 2018 Videotaped Deposition of Gigi Choy Wang.

26
             34.   Attached hereto as Exhibit 32 is a true and correct copy of a document produced by
27
     Apple, Inc. in this matter bearing the bates label APL-GRACE_00005807 - 5812.
28
                                                     3                             5:17-cv-00551-LHK-NC
                           DECLARATION OF JILL M. MANNING IN SUPPORT OF
           PLAINTIFFS’ OPPOSITION TO DEFENDANT APPLE’S MOTION FOR SUMMARY JUDGMENT
      Case 5:17-cv-00551-LHK Document 285-1 Filed 10/18/18 Page 5 of 8



 1           35.   Attached hereto as Exhibit 33 is a true and correct copy of a document produced by

 2 Apple, Inc. in this matter bearing the bates label APL-GRACE_00005801.

 3
             36.   Attached hereto as Exhibit 34 is a true and correct copy of a document produced by
 4
     Apple, Inc. in this matter bearing the bates label APL-GRACE_00005804 - 5806.
 5
             37.   Attached hereto as Exhibit 35 is a true and correct copy of a document produced by
 6

 7 Apple, Inc. in this matter bearing the bates label APL-GRACE_00044231 - 44233.

 8           38.   Attached hereto as Exhibit 36 is a true and correct copy of a document produced by

 9 Apple, Inc. in this matter bearing the bates label APL-GRACE_00007274 - 7277.

10           39.   Attached hereto as Exhibit 37 is a true and correct copy of a document produced by
11
     Apple, Inc. in this matter bearing the bates label APL-GRACE_00025224.
12
             40.   Attached hereto as Exhibit 38 is a true and correct copy of a document produced by
13
     Apple, Inc. in this matter bearing the bates label APL-GRACE_0024933 - 24938.
14

15           41.   Attached hereto as Exhibit 39 is a true and correct copy of a document produced by

16 Apple, Inc. in this matter bearing the bates label APL-GRACE_00175152 - 175155.

17           42.   Attached hereto as Exhibit 40 is a true and correct copy of a document produced by
18 Apple, Inc. in this matter bearing the bates label APL-GRACE_00008120 - 8121.

19
            43. Attached hereto as Exhibit 41 is a true and correct copy of a document produced by
20
   Apple, Inc. in this matter bearing the bates label APL-GRACE_00025227.
21
            44. Attached hereto as Exhibit 42 is a true and correct copy of a document produced by
22

23 Apple, Inc. in this matter bearing the bates label APL-GRACE_00017420 - 17421.

24           45.   Attached hereto as Exhibit 43 is a true and correct copy of a document produced by

25 Apple, Inc. in this matter bearing the bates label APL-GRACE_00044254 - 44269.

26
             46.   Attached hereto as Exhibit 44 is a true and correct copy of a document produced by
27
     Apple, Inc. in this matter bearing the bates label APL-GRACE_00008039 - 8042.
28
                                                    4                             5:17-cv-00551-LHK-NC
                           DECLARATION OF JILL M. MANNING IN SUPPORT OF
           PLAINTIFFS’ OPPOSITION TO DEFENDANT APPLE’S MOTION FOR SUMMARY JUDGMENT
      Case 5:17-cv-00551-LHK Document 285-1 Filed 10/18/18 Page 6 of 8



 1            47.   Attached hereto as Exhibit 45 is a true and correct copy of a document produced by

 2 Apple, Inc. in this matter bearing the bates label APL-GRACE_00054991 - 54992.

 3
              48.   Attached hereto as Exhibit 46 is a true and correct copy of a document produced by
 4
     Apple, Inc. in this matter bearing the bates label APL-GRACE_00010314 - 10323.
 5
              49.   Attached hereto as Exhibit 47 is a true and correct copy of a document produced by
 6

 7 Apple, Inc. in this matter bearing the bates label APL-GRACE_00034276 - 34279.

 8            50.   Attached hereto as Exhibit 48 is a true and correct copy of a document produced by

 9 Apple, Inc. in this matter bearing the bates label APL-GRACE_00099488 – 99493.

10            51.   Attached hereto as Exhibit 49 is a true and correct copy of a document produced by
11
     Apple, Inc. in this matter bearing the bates label APL-GRACE_00164166 - 164170.
12
              52.   Attached hereto as Exhibit 50 is a true and correct copy of a document produced by
13
     Apple, Inc. in this matter bearing the bates label APL-GRACE_00002942 - 2958.
14

15            53.   Attached hereto as Exhibit 51 is a true and correct copy of a document produced by

16 Apple, Inc. in this matter bearing the bates label APL-GRACE_00000988 - 993.

17            54.   Attached hereto as Exhibit 52 is a true and correct copy of a document produced by
18 Apple, Inc. in this matter bearing the bates label APL-GRACE_00000994.

19
            55. Attached hereto as Exhibit 53 is a true and correct copy of a document produced by
20
   Apple, Inc. in this matter bearing the bates label APL-GRACE_00003737 - 3739.
21
            56. Attached hereto as Exhibit 54 is a true and correct copy of a document produced by
22

23 Apple, Inc. in this matter bearing the bates label APL-GRACE-CCLOG00531466 - 531471.

24            57.   Attached hereto as Exhibit 55 is a true and correct copy of a document produced by

25 Apple, Inc. in this matter bearing the bates label APL-GRACE-CCLOG00341391 - 341395.

26
              58.   Attached hereto as Exhibit 56 is a true and correct copy of the Deposition
27
     Transcript of the April 18, 2018 Videotaped Deposition of Dallas De Atley.
28
                                                      5                             5:17-cv-00551-LHK-NC
                           DECLARATION OF JILL M. MANNING IN SUPPORT OF
           PLAINTIFFS’ OPPOSITION TO DEFENDANT APPLE’S MOTION FOR SUMMARY JUDGMENT
      Case 5:17-cv-00551-LHK Document 285-1 Filed 10/18/18 Page 7 of 8



 1            59.   Attached hereto as Exhibit 57 is a true and correct copy of a document produced by

 2 Apple, Inc. in this matter bearing the bates label APL-GRACE_00003930 - 3947.

 3
              60.   Attached hereto as Exhibit 67 is a true and correct copy of a document produced by
 4
     Apple, Inc. in this matter bearing the bates label APL-GRACE_00014721 - 14722.
 5
              61.   Attached hereto as Exhibit 59 is a true and correct copy of a document produced by
 6

 7 Apple, Inc. in this matter bearing the bates label APL-GRACE_00052811.

 8            62.   Attached hereto as Exhibit 60 is a true and correct copy of a document produced by

 9 Apple, Inc. in this matter bearing the bates label APL-GRACE_00099304 - 99306.

10            63.   Attached hereto as Exhibit 61 is a true and correct copy of a document produced by
11
     Apple, Inc. in this matter bearing the bates label APL-GRACE_00015517 - 15519.
12
              64.   Attached hereto as Exhibit 62 is a true and correct copy of a document produced by
13
     Apple, Inc. in this matter bearing the bates label APL-GRACE_00052567 - 52569.
14

15            65.   Attached hereto as Exhibit 63 is a true and correct copy of a document produced by

16 Apple, Inc. in this matter bearing the bates label APL-GRACE_00000018 - 19.

17            66.   Attached hereto as Exhibit 64 is a true and correct copy of a document produced by
18 Apple, Inc. in this matter bearing the bates label APL-GRACE_00000015 - 16.

19
            67. Attached hereto as Exhibit 65 is a true and correct copy of a document produced by
20
   Akamai, Inc. in this matter bearing the bates label AKAM-0020 - 21.
21
            68. Attached hereto as Exhibit 66 is a true and correct copy of a document produced by
22

23 Akamai, Inc. in this matter bearing the bates label AKAM-0216 - 220.

24            69.   Attached hereto as Exhibit 67 is a true and correct copy of a document produced by

25 Apple, Inc. in this matter bearing the bates label APL-GRACE_00012808 - 12828.

26
              70.   Attached hereto as Exhibit 68 is a true and correct copy of a document produced by
27
     Akamai, Inc. in this matter bearing the bates label AKAM-0214 - 215.
28
                                                     6                             5:17-cv-00551-LHK-NC
                           DECLARATION OF JILL M. MANNING IN SUPPORT OF
           PLAINTIFFS’ OPPOSITION TO DEFENDANT APPLE’S MOTION FOR SUMMARY JUDGMENT
      Case 5:17-cv-00551-LHK Document 285-1 Filed 10/18/18 Page 8 of 8



 1            71.   Attached hereto as Exhibit 69 is a true and correct copy of a document produced by

 2 Apple, Inc. in this matter bearing the bates label APL-GRACE_00001002 - 1003.

 3
              72.   Attached hereto as Exhibit 70 is a true and correct copy of a document produced by
 4
     Apple, Inc. in this matter bearing the bates label APL-GRACE_00013938 - 13943.
 5
              73.   Attached hereto as Exhibit 71 is a true and correct copy of a document produced by
 6

 7 Apple, Inc. in this matter bearing the bates label APL-GRACE_00013995 - 13998.

 8            74.   Attached hereto as Exhibit 42 is a true and correct copy of a document produced by

 9 Apple, Inc. in this matter bearing the bates label APL-GRACE_00002786.

10            75.   Attached hereto as Exhibit 73 is a true and correct copy of a document produced by
11
     Apple, Inc. in this matter bearing the bates label APL-GRACE_00049097 - 49103.
12
              76.   Attached hereto as Exhibit 74 is a true and correct copy of a document produced by
13
     Apple, Inc. in this matter bearing the bates label APL-GRACE_00035672 - 35675.
14

15            77.   Attached hereto as Exhibit 75 is a true and correct copy of a document produced by

16 Apple, Inc. in this matter bearing the bates label APL-GRACE_00022187 - 22194.

17            78.   Attached hereto as Exhibit 76 is a true and correct copy of the Expert Report of Dr.
18 Justine Hastings executed on August 28, 2018.

19
             79. Attached hereto as Exhibit 77 is a true and correct copy of the Deposition
20
   Transcript of the September 20, 2018, Videotaped Deposition of Dr. Tasneem Chipty.
21
           I declare under penalty of perjury under the laws of the United States of America that the
22
    foregoing is true and correct. Executed on the 18th day of October, in Tomales, California.
23

24
                                                  By:       /s/ Jill M. Manning
25                                                            Jill M. Manning
26
27

28
                                                        7                           5:17-cv-00551-LHK-NC
                           DECLARATION OF JILL M. MANNING IN SUPPORT OF
           PLAINTIFFS’ OPPOSITION TO DEFENDANT APPLE’S MOTION FOR SUMMARY JUDGMENT
